Exhibit 10.3

 

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT (the “Agreement”) dated as of                   , 20    
between FOREST OIL CORPORATION, a New York corporation (the “Company”), with its
principal offices located at 707 Seventeenth Street, Suite 3600, Denver,
Colorado, and                                            (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company;

 

WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;

 

WHEREAS, Executive will receive and/or has received proprietary and confidential
trade secret information of the Company; and

 

WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:

 

1.                                      Definitions.

 

(a)                                 “Annual Compensation” shall mean an amount
equal to the greatest of:

 

(i)                                     Executive’s annual base salary at the
annual rate in effect at the date of his Involuntary Termination;

 

(ii)                                  Executive’s annual base salary at the
annual rate in effect sixty days prior to the date of his Involuntary
Termination; or

 

(iii)                               Executive’s annual base salary at the annual
rate in effect immediately prior to a Change of Control.

 

Notwithstanding the foregoing, if Executive’s employment shall be subject to an
Involuntary Termination upon or within two years after a Change of Control, then
the amount determined pursuant to the preceding sentence shall be increased by
the amount of the Annual Bonus.  For purposes of the preceding sentence, the
term ‘Annual Bonus’ shall mean the annual bonus most recently paid by the
Company to Executive prior to the date of his Involuntary Termination; provided,
however, that if Executive was employed by the Company for only a portion of the
year with respect to which such bonus was paid, then the ‘Annual Bonus’ shall
equal (A) an

 

Confidential

 

1

--------------------------------------------------------------------------------


 

amount determined by annualizing the bonus received by Executive in respect of
such partial year (pursuant to Paragraph 5(b) hereof or otherwise) based on the
ratio of the number of days Executive was employed by the Company during such
year to 365 days or (B) the annual bonus earned by Executive (whether or not
previously paid) in respect of the year immediately preceding the date of his
Involuntary Termination, if Executive has not received a bonus in respect of
such partial year by the date of his Involuntary Termination; provided, further,
that if Executive has not received an annual bonus from the Company at any time
prior to the date of his Involuntary Termination, then the ‘Annual Bonus’ shall
equal the amount of Executive’s target annual bonus for the year in which such
termination occurs.

 

(b)                                 “Change in Duties” shall mean the occurrence
of any one or more of the following, if not cured by the Company within 30 days
after written notice thereof from Executive to the Company, which written notice
must be made within 90 days following the occurrence of the event:

 

(i)                                     A significant and adverse change in the
nature or scope of Executive’s authorities or duties from those applicable to
him immediately prior to the date on which a Change of Control occurs;

 

(ii)                                  A material reduction in Executive’s base
salary from that provided to him immediately prior to the date on which a Change
of Control occurs;

 

(iii)                               A material diminution in Executive’s annual
bonus opportunity from that applicable to him in respect of the Company’s fiscal
year in which a Change of Control occurs;

 

(iv)                              a material reduction in the annual grant date
value of long-term cash and equity compensation grants from the grant date value
of such grants in respect of the Company’s fiscal year in which a Change of
Control occurs or, if annual long-term grants have not been made in respect of
such fiscal year at the time of such Change of Control, in respect of the
Company’s fiscal year ending immediately prior to such Change in Control;
provided that if no annual grant of long-term awards has been made to Executive
prior to a Change of Control, then the applicable value for purposes of this
clause (iv) shall be grant date value of all long-term awards made to the
Executive during the 12-month period immediately prior to such Change of
Control;

 

(v)                                 A change in the location of Executive’s
principal place of employment by the Company (including its subsidiaries) by
more than 50 miles from the location where he was principally employed
immediately prior to the date on which a Change of Control occurs, if such
change increases Executive’s commute from his principal residence.

 

Notwithstanding the foregoing, a “Change in Duties” will cease to exist if
Executive has not terminated employment within two years following the initial
occurrence of the event constituting a Change in Duties.

 

(c)                                  “Change of Control” shall mean the
occurrence of any one of the following events:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition
pursuant to a transaction that complies with clauses (iii)(A), (iii)(B) and
(iii)(C) of this Paragraph 1(c);

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of more than 60%
of the total gross fair market value of all the assets of the Company
immediately before such sale or other disposition (determined without regard to
any liabilities associated with such assets), or the acquisition of assets or
securities of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively,

 

3

--------------------------------------------------------------------------------


 

the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(e)                                  “Compensation Committee” shall mean the
Compensation Committee of the Board.

 

(f)                                   “Disability” shall mean that, as a result
of Executive’s incapacity due to physical or mental illness, he shall have been
absent from the full-time performance of his duties for six consecutive months
and he shall not have returned to full-time performance of his duties within
thirty days after written notice of termination is given to Executive by the
Company (provided, however, that such notice may not be given prior to thirty
days before the expiration of such six-month period).

 

(g)                                  “Involuntary Termination” shall mean any
termination of Executive’s employment with the Company which:

 

(i)                                     does not result from a resignation by
Executive (other than a resignation pursuant to clause (ii) of this subparagraph
(g)); or

 

(ii)                                  results from a resignation by Executive on
or before the date which is sixty days after the date upon which Executive
receives notice of a Change in Duties;

 

provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death or Disability. 
For all purposes of this Agreement, Executive shall be considered to have
terminated employment with the Company when Executive incurs a “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder.

 

(h)                                 “Severance Amount” shall mean an amount
equal to 2.5 times Executive’s Annual Compensation.

 

(i)                                     “Severance Period” shall mean a period
commencing on the date of Executive’s Involuntary Termination and continuing for
twenty-four months.

 

4

--------------------------------------------------------------------------------


 

(j)                                    “Termination for Cause” shall mean
termination of Executive’s employment by the Company (or its subsidiaries) by
reason of Executive’s (i) gross negligence in the performance of his duties,
(ii) willful and continued failure to perform his duties, (iii) willful
engagement in conduct which is materially injurious to the Company or its
subsidiaries (monetarily or otherwise) or (iv) conviction of a felony.  For
purposes of this Section 1(j), no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon (A) authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”) or (B) the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. 
Notwithstanding the foregoing, Executive shall not be deemed to have suffered a
Termination for Cause without (1) reasonable notice to Executive setting forth
the reasons for the Company’s intention to terminate for Cause, (2) an
opportunity for Executive, together with his counsel, to be heard before the
Applicable Board, and (3) delivery to Executive of a notice of termination from
the Applicable Board finding that in the good faith opinion of three-quarters
(3/4) or more of the Applicable Board (excluding Executive, if Executive is a
member of the Applicable Board), Executive acted in a manner described in one or
more of clauses (i) through (iv) above, and specifying the particulars thereof
in detail.  A termination of Executive will be a Termination for Cause only if
notice of termination as specified in the preceding sentence is delivered to
Executive not later than 180 days following the Board’s knowledge of the
circumstance described in clauses (i) through (iv) above which forms the basis
of such termination (other than through knowledge of Executive himself).

 

2.                                      Services.  Executive agrees that he will
render services to the Company (as well as any subsidiary thereof or successor
thereto) during the period of his employment to the best of his ability and in a
prudent and businesslike manner and that he will devote substantially the same
time, efforts and dedication to his duties as heretofore devoted.

 

3.                                      Termination Within Two Years After a
Change of Control.  Subject to the provisions of Paragraph 7(i) hereof, if
Executive’s employment by the Company or any subsidiary thereof or successor
thereto shall be subject to an Involuntary Termination which occurs on or within
two years after the date upon which a Change of Control occurs, then the Company
will, as additional compensation for services rendered to the Company (including
its subsidiaries), pay to Executive the following amounts (subject to any
applicable payroll or other taxes required to be withheld and any employee
benefit premiums) and take the following actions after the last day of
Executive’s employment with the Company:

 

(a)                                 Pay Executive a lump sum cash payment in an
amount equal to the Severance Amount.  Subject to the provisions of Paragraph
7(i) hereof, such payment shall be made on the date that is 60 days after the
date of Executive’s Involuntary Termination or on the immediately following
business day if such day is not a business day.

 

(b)                                 Cause Executive and those of his dependents
(including his spouse) who were covered under the Company’s medical and dental
benefit plans on the day prior to Executive’s

 

5

--------------------------------------------------------------------------------


 

Involuntary Termination to continue to be covered under such plans (or to
receive equivalent benefits) throughout the Severance Period; provided that
(i) the cost of such coverage (based on prevailing COBRA rates) shall be
reported by the Company as taxable income to Executive to the extent reasonably
determined by the Company or Executive to be necessary to avoid such coverage
from being considered to have been provided under a discriminatory self-insured
medical reimbursement plan pursuant to Section 105(h) of the Code, but otherwise
such coverage shall be provided without any cost to Executive, (ii) such
coverage may, if elected by the Company, be provided through Executive electing
coverage under COBRA for the maximum allowable period and the Company’s paying
the premiums for such coverage on Executive’s behalf, (iii) such coverage shall
terminate if and to the extent Executive becomes eligible to receive medical and
dental coverage from a subsequent employer (and any such eligibility shall be
promptly reported to the Company by Executive), (iv) if Executive (and/or his
spouse) would have been entitled to retiree medical and/or dental coverage under
the Company’s plans had he voluntarily retired on the date of such Involuntary
Termination, then such coverages shall be continued as provided under such
plans, (v) such coverage to Executive (or the receipt of equivalent benefits)
shall be provided through an arrangement that satisfies the requirements of
Sections 105 and 106 of the Code such that the benefits or reimbursements under
such arrangement are not includible in Executive’s income, and (vi) to the
extent such coverage cannot be provided to Executive following the expiration of
the maximum applicable COBRA period because it is not allowed by a third-party
insurance carrier, or to the extent the provision of such coverage would result
in tax penalties to Executive pursuant to Section 409A of the Code, in lieu of
such coverage the Company shall pay to Executive on the first day of each month
of the Severance Period in which such coverage is not provided an amount in cash
equal to the cost of Executive purchasing such coverage on the open market, as
reasonably determined by the Company.

 

(c)                                  Cause the vesting of any and all
outstanding equity-based compensation awards to be accelerated to the extent
described in the applicable plans and award agreements.

 

4.                                      Interest on Late Payments.  If any
payment provided for in Paragraph 3(a) hereof is not made when due (determined
after giving effect to any delay in such payment required pursuant to Paragraph
7(i)(2) hereof), the Company shall pay to Executive interest on the amount
payable from the date that such payment should have been made under such
paragraph until such payment is made, which interest shall be calculated at 10%
plus the prime rate of interest announced by JPMorgan Chase Bank (or any
successor thereto) at its principal office in New York on a non-compounded
basis, and shall change when and as any such change in such prime rate shall be
announced by such bank.

 

5.                                      Limitations on Payments and Certain
Additional Payments by the Company.

 

(a)                                 (i)                                    
Anything in this Agreement to the contrary notwithstanding, in the event that
(A) there is a Change of Control, and (B) the receipt of all payments,
distributions or benefits (including without limitation accelerated vesting of
equity-based awards) by the Company in the nature of compensation to or for
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject Executive to the excise tax under Section

 

6

--------------------------------------------------------------------------------


 

4999 of the Code by virtue of Section 280G of the Code, the accounting firm
which audited the Company prior to the Change of Control which results in the
application of such excise tax, or another nationally known accounting or
employee benefits consulting firm selected by the Company prior to such Change
of Control (the “Accounting Firm”), shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement (the “Agreement Payments”)
to the Reduced Amount (as defined below).  The Agreement Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if Executive’s Agreement Payments were reduced to the Reduced
Amount.  If such a determination is not made by the Accounting Firm, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Agreement.

 

(ii)                                  If the Accounting Firm determines that
aggregate Agreement Payments should be reduced to the Reduced Amount, the
Company shall promptly give Executive notice to that effect and a copy of the
detailed calculation thereof.  All determinations made by the Accounting Firm
under this Paragraph 5(a) shall be made as soon as reasonably practicable and in
no event later than sixty (60) days following the date of termination or such
earlier date as requested by the Company and Executive.  For purposes of
reducing the Agreement Payments to the Reduced Amount, only amounts payable
under this Agreement (and no other Payments) shall be reduced, in the following
order:  (A) payments under Paragraph 3(a) hereof, (B) accelerated vesting of
equity-based awards which occurs in accordance with Paragraph 3(c) hereof (and
such equity-based awards shall continue to vest in accordance with their terms),
and (C) medical and dental benefits under Paragraph 3(b) hereof.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.

 

(iii)                               As a result of the uncertainty in the
application of Sections 280G and 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that amounts will
have been paid or distributed by the Company to or for the benefit of Executive
pursuant to this Agreement which should not have been so paid or distributed
(the “Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement could have been so paid or distributed (the “Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or Executive which the
Accounting Firm believes has a high probability of success, determines that an
Overpayment has been made, Executive shall pay any such Overpayment to the
Company, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by Executive to the Company if and to the extent such payment would not
either reduce the amount on which Executive is subject to tax under Section 1
and Section 4999 of the Code or generate a refund of such taxes.  In the event
that the Accounting Firm, based upon

 

7

--------------------------------------------------------------------------------


 

controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be paid promptly (and in no event
later than sixty (60) days following the date on which the Underpayment is
determined) by the Company to or for the benefit of Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

 

(iv)                              For purposes hereof, the following terms have
the meanings set forth below:  (A)  “Reduced Amount” shall mean the greatest
amount of Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Payments pursuant to this Paragraph 5(a) and (B) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with
Section 280G(b)(2)(A)(ii) and Section 280G(d)(4) of the Code) of a Payment net
of all taxes imposed on Executive with respect thereto under Section 1 and
Section 4999 of the Code and under applicable state and local laws, determined
by applying the highest marginal rate under Section 1 of the Code and under
state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as Executive
certifies, in Executive’s sole discretion, as likely to apply to him in the
relevant tax year(s).

 

(b)                                 On or before the date upon which a Change of
Control occurs, the Compensation Committee shall make a determination under the
Company’s annual incentive plan as to whether bonuses under such plan for the
year during which the Change of Control occurs are due based on partial year
results through the date of the Change of Control, and, if the Compensation
Committee determines that such bonuses are due, then the Compensation Committee
shall also determine the amount of such bonus that shall be paid to Executive. 
On or before the date of the Change of Control, the Company shall pay to
Executive the amount of Executive’s bonus that has been determined by the
Compensation Committee in accordance with the preceding sentence.

 

6.                                      Noncompetition; Nonsolicitation.

 

(a)                                 Non-Competition.  In consideration of the
severance payments and benefits to which Executive would be entitled in the
event of an Involuntary Termination under the conditions described in Paragraph
3 of this Agreement (including without limitation any acceleration of vesting of
equity-based awards as described in Paragraph 3(c) hereof ), until the day prior
to the second anniversary of Executive’s termination of employment with the
Company following a Change of Control while this Agreement is in effect (whether
or not such termination is an Involuntary Termination) (the “Noncompetition
Period”), Executive absolutely and unconditionally agrees that he shall not
directly or indirectly, either for his own account or for the benefit of any
person, firm or corporation, directly or indirectly, own, manage, operate, join,
control, participate in, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, consultant, employee, partner, investor
or otherwise, any business entity that competes with the Company in any
geographic area in which the Company has done business at any time during the
two years preceding the Termination Date.  Notwithstanding the foregoing,
Executive may hold up to a one-percent (1%) interest in any publicly traded
company and shall

 

8

--------------------------------------------------------------------------------


 

have an unlimited right to invest in any mutual fund that is publicly traded or
managed by a major financial institution.

 

(b)                                 Non-Solicitation.  In consideration of the
severance payments and benefits to which Executive would be entitled in the
event of an Involuntary Termination under the conditions described in Paragraph
3 hereof (including without limitation any acceleration of vesting of
equity-based awards as described in Paragraph 3(c) hereof), Executive agrees to
refrain from knowingly, directly or indirectly, during the Noncompetition
Period, directly or indirectly soliciting for employment any employees of the
Company without the advance written consent of the Company, which consent may be
withheld for any reason.

 

(c)                                  Provisions Generally Applicable to
Section 6.  Executive understands that the provisions of Paragraphs 6(a) and
6(b) of this Agreement may limit his ability to earn a livelihood in a business
similar to that of the Company but Executive nevertheless agrees and hereby
acknowledges that (i) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Company and
its members, principals and directors, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to Executive, and (v) the consideration provided under
Paragraph 3 hereof is sufficient to compensate Executive for the restrictions
contained in Paragraphs 6(a) and 6(b) hereof.  If any court determines that any
of the covenants in Paragraphs 6(a) and 6(b) hereof, or any part thereof, is
invalid or unenforceable, the remainder of the covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid
portions.  In the event any of the covenants in Paragraphs 6(a) and 6(b) hereof
shall be more restrictive than permitted by applicable law, it shall be limited
to the extent which is so permitted and, in its reduced form, such provision
shall then be enforceable. Nothing in this Agreement shall be construed as
preventing the Company from pursuing any and all other remedies available to it
for the breach or threatened breach of the covenants in Paragraphs 6(a) and
6(b) hereof, including recovery of money damages or temporary or permanent
injunctive relief. Accordingly, Executive acknowledges that the remedy at law
for breach of the covenants in Paragraphs 6(a) and 6(b) hereof may be inadequate
and that, in addition to any other remedy the Company may have, it shall be
entitled to an injunction restraining any breach or threatened breach.

 

7.                                      General.

 

(a)                                 Term.  The effective date of this Agreement
is                   , 20    .  The Compensation Committee shall have the right
to terminate or modify this Agreement without Executive’s consent on not less
than one (1) years’ advance written notice to Executive; provided that no such
termination or modification may be effective prior to
(i)                       , 20     or (ii) if a Change of Control occurs while
this Agreement is in effect, thirty (30) months after the Change of Control. 
This Agreement shall remain in effect until so terminated and/or modified by the
the Compensation Committee, or upon the mutual consent of the Compensation
Committee and Executive.

 

(b)                           Indemnification.  If Executive shall obtain any
money judgment or otherwise prevail with respect to any material issue in any
litigation brought by Executive or the Company to enforce or interpret any
provision contained herein, the Company, to the fullest

 

9

--------------------------------------------------------------------------------


 

extent permitted by applicable law, hereby indemnifies Executive for his
reasonable attorneys’ fees (at his attorney’s regular hourly rates) and
disbursements incurred in such litigation and hereby agrees (i) to pay in full
all such fees and disbursements and (ii) to pay prejudgment interest on any
money judgment obtained by Executive from the earliest date that payment to him
should have been made under this Agreement until such judgment shall have been
paid in full, which interest shall be calculated at 10% plus the prime rate of
interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York on a non-compounded basis, and shall change when
and as any such change in such prime rate shall be announced by such bank.  Any
reimbursement of reasonable attorneys’ fees and disbursements required under
this Paragraph 7(b) shall be made not later than the close of Executive’s
taxable year following the taxable year in which Executive incurs the expense. 
In no event shall any reimbursement be made to Executive for such fees and
disbursements incurred after the later of (A) Executive’s death or (B) the date
that is 10 years after the date of Executive’s termination of employment with
the Company.

 

(c)                            Payment Obligations Absolute.  The Company’s
obligation to pay (or cause one of its subsidiaries to pay) Executive the
amounts and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company (including its subsidiaries) may have against him or anyone else. 
All amounts payable by the Company (including its subsidiaries hereunder) shall
be paid without notice or demand.  Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
any provision of this Agreement, and, except as provided in Paragraph
3(b) hereof, the obtaining of any such other employment shall in no event effect
any reduction of the Company’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

 

(d)                                 Successors.  This Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company,
by merger or otherwise.  This Agreement shall also be binding upon and inure to
the benefit of Executive and his estate.  If Executive shall die prior to full
payment of amounts due pursuant to this Agreement, such amounts shall be payable
pursuant to the terms of this Agreement to his estate.

 

(e)                                  Severability.  Any provision in this
Agreement which is prohibited or unenforceable in any jurisdiction by reason of
applicable law shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(f)                                   Non-Alienation.  Executive shall not have
any right to pledge, hypothecate, anticipate or assign this Agreement or the
rights hereunder, except by will or the laws of descent and distribution.

 

(g)                                  Notices.  Any notices or other
communications provided for in this Agreement shall be sufficient if in
writing.  In the case of Executive, such notices or communications shall be
effectively delivered if hand-delivered to Executive at his principal

 

10

--------------------------------------------------------------------------------


 

place of employment or if sent by registered or certified mail to Executive at
the last address he has filed with the Company.  In the case of the Company,
such notices or communications shall be effectively delivered if sent by
registered or certified mail to the Company at its principal executive offices.

 

(h)                                 Controlling Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Colorado.

 

(i)                                     Release and Delayed Payment Restriction.

 

(1)                                 As a condition to the receipt of any benefit
under Paragraph 3 hereof, Executive shall first execute a release in the form
attached hereto as Exhibit A.

 

(2)                                 The release described in Paragraph
7(i)(1) hereof must be effective and irrevocable within 55 days after the date
of the termination of Executive’s employment with the Company, or the payments
and benefits provided to Executive under Paragraph 3 shall not be paid or
provided.  Notwithstanding any provision in this Agreement to the contrary, if
the payment of any amount or benefit under this Agreement would be subject to
additional taxes and interest under Section 409A of the Code because the timing
of such payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the
Code and the regulations thereunder, then any such payment or benefit that
Executive would otherwise be entitled to during the first six months following
the date of Executive’s termination of employment shall be accumulated and paid
or provided, as applicable, on the date that is six months after the date of
Executive’s termination of employment (or if such date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid or provided under
Section 409A of the Code without being subject to such additional taxes and
interest.  If this Paragraph 7(i)(2) becomes applicable such that the payment of
any amount is delayed, any payments that are so delayed shall accrue interest on
a non-compounded basis, from the date such payment would have been made had this
Paragraph 7(i)(2) not applied to the actual date of payment, at the prime rate
of interest announced by JPMorgan Chase Bank (or any successor thereto) at its
principal office in New York on the date of Executive’s termination of
employment (or the first business day following such date if such termination
does not occur on a business day) and shall be paid in a lump sum on the actual
date of payment of the delayed payment amount.  Executive hereby agrees to be
bound by the Company’s determination of its “specified employees” (as such term
is defined in Section 409A of the Code) in accordance with any of the methods
permitted under the regulations issued under Section 409A of the Code..

 

(j)                                    Full Settlement.  If Executive is
entitled to and receives the benefits provided hereunder, performance of the
obligations of the Company hereunder will constitute full settlement of all
claims that Executive might otherwise assert against the Company on account of
his termination of employment.

 

(k)                                 Unfunded Obligation.  The obligation to pay
amounts under this Agreement is an unfunded obligation of the Company (including
its subsidiaries), and no such obligation shall create a trust or be deemed to
be secured by any pledge or encumbrance on any property of the Company
(including its subsidiaries).

 

11

--------------------------------------------------------------------------------


 

(l)                                     Not a Contract of Employment.  This
Agreement shall not be deemed to constitute a contract of employment, nor shall
any provision hereof affect (a) the right of the Company (or its subsidiaries)
to discharge Executive at will or (b) the terms and conditions of any other
agreement between the Company and Executive except as provided herein.

 

(m)                             Number and Gender.  Wherever appropriate herein,
words used in the singular shall include the plural and the plural shall include
the singular.  The masculine gender where appearing herein shall be deemed to
include the feminine gender.

 

(n)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to such subject
matter. Without limiting the scope of the preceding sentence, all understandings
and agreements preceding the date of execution of this Agreement and relating to
the subject matter hereof are hereby null and void and of no further force and
effect, including, without limitation, all prior Severance Agreements, if any,
by and between the Company and Executive. Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.

 

[Signatures begin on the following page.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the effective date in Paragraph 6(a).

 

 

 

“EXECUTIVE”

 

 

 

 

 

[Insert Name]

 

 

 

 

 

“COMPANY”

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

[NAME]

 

 

[TITLE]

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

This General Release of all Claims (this “Agreement”) is entered into on
                   , 20    , by                                (“Executive”) and
Forest Oil Corporation, a New York corporation (the “Company”).

 

In consideration of the promises set forth in the Severance Agreement between
Executive and the Company, dated as of                     , 20     (the
“Severance Agreement”), and as a condition to the receipt of any benefit under
Section 3 of the Severance Agreement as described in Section 7(i) of the
Severance Agreement, Executive agrees as follows:

 

1.                                      General Release and Waiver of Claims.

 

(a)                                 Release.  In consideration of the payments
and benefits provided to Executive under the Severance Agreement and after
consultation with counsel, Executive and each of Executive’s respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company and each of its subsidiaries and affiliates
and each of their respective officers, employees, directors, shareholders and
agents (“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have or in the future may possess, arising out (i) of Executive’s employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service and (ii) any event,
condition, circumstance or obligation that occurred, existed or arose on or
prior to the date hereof; provided, however, that notwithstanding anything else
herein to the contrary, this Agreement shall not affect: the obligations of the
Company or Executive set forth in the Severance Agreement or other obligations
that, in each case, by their terms, are to be performed after the date hereof by
the Company or Executive (including, without limitation, obligations to
Executive under the Severance Agreement for any severance or similar payments or
benefits, under any stock option, stock or equity-based award, plan or
agreements, or payments or obligations under any pension plan or other benefit
or deferred compensation plan, all of which shall remain in effect in accordance
with their terms); any indemnification or similar rights Executive has as a
current or former officer or director of the Company including, without
limitation, any and all rights thereto referenced in the Severance Agreement,
the Company’s bylaws, other governance documents or any rights with respect to
directors’ and officers’ insurance policies; Executive’s right to reimbursement
of business expenses; and any Claims the Releasors may have against the
Releasees in the event that the Company or any member of the Releasees brings
any Claims against Executive or any member of the Releasors.

 

(b)                                 Specific Release of ADEA Claims.  In further
consideration of the payments and benefits provided to Executive under the
Severance Agreement, the Releasors hereby unconditionally release and forever
discharge the Releasees from any and all Claims that the Releasors may have as
of the date Executive signs this Agreement arising under the Federal

 

14

--------------------------------------------------------------------------------


 

Age Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder (“ADEA”).  By signing this
Agreement, Executive hereby acknowledges and confirms the following: 
(i) Executive was advised by the Company in connection with his termination to
consult with an attorney of his choice prior to signing this Agreement and to
have such attorney explain to Executive the terms of this Agreement, including,
without limitation, the terms relating to Executive’s release of claims arising
under ADEA, and Executive has in fact consulted with an attorney; (ii) Executive
was given a period of not fewer than twenty-one (21) calendar days to consider
the terms of this Agreement and to consult with an attorney of his choosing with
respect thereto; and (iii) Executive knowingly and voluntarily accepts the terms
of this Agreement.  Executive also understands that he has seven (7) calendar
days following the date on which he signs this Agreement within which to revoke
the release contained in this paragraph, by providing the Company a written
notice of his revocation of the release and waiver contained in this paragraph.

 

(c)                                  No Assignment.  Executive represents and
warrants that he has not assigned any of the Claims being released under this
Agreement.

 

2.                                      Proceedings.  Executive has not filed,
and agrees not to initiate or cause to be initiated on his behalf, any
complaint, charge, claim or proceeding against the Releasees before any local,
state or federal agency, court or other body, other than with respect to the
obligations of the Company to Executive under the Severance Agreement or in
respect of any other matter described in the proviso to Section 1(a) (each,
individually, a “Proceeding”), and agrees not to participate voluntarily in any
Proceeding.  Executive waives any right he may have to benefit in any manner
from any relief (whether monetary or otherwise) arising out of any Proceeding.

 

3.                                      Remedies.  In the event Executive
initiates or voluntarily participates in any Proceeding following his receipt of
written notice from the Company and a failure to cease such participation within
thirty (30) calendar days following receipt of such notice, or if he revokes the
ADEA release contained in Section 1(b) of this Agreement within the seven
(7)-calendar-day period provided under Section 1(b), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to him
under the termination provisions of the Severance Agreement or terminate any
benefits or payments that are subsequently due under the Severance Agreement,
without waiving the release granted herein.  Executive understands that by
entering into this Agreement he will be limiting the availability of certain
remedies that he may have against the Company and limiting also his ability to
pursue certain claims against the Company.

 

4.                                      Severability Clause.  In the event any
provision or part of this Agreement is found to be invalid or unenforceable,
only that particular provision or part so found, and not the entire Agreement,
will be inoperative.

 

5.                                      Nonadmission.  Nothing contained in this
Agreement will be deemed or construed as an admission of wrongdoing or liability
on the part of the Company.

 

6.                                      Governing Law.  All matters affecting
this Agreement, including the validity thereof, are to be governed by, and
interpreted and construed in accordance with, the laws of the State of Colorado
applicable to contracts executed in and to be performed in that State.

 

15

--------------------------------------------------------------------------------


 

7.                                      Notices.  All notices or communications
hereunder shall be in writing, addressed as provided in Section 7(g) of the
Severance Agreement.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, Executive has executed this Agreement on the date first set
forth below.

 

 

 

EXECUTIVE

 

 

 

 

 

[NAME

 

 

 

 

 

Date of Execution:

 

16

--------------------------------------------------------------------------------